DETAILED ACTION
	This action is in response to the applicant’s reply filed on June 17, 2022. Claims 1-12 are pending and addressed below. 

Response to Amendment
In response to the applicant’s amendments to the abstract, to reduce the length of the abstract to less than 150 words, the objection to the specification has been withdrawn.
In response to the applicant’s amendments to claims 3 and 4, to correct issues regarding antecedent basis, the rejections to claims 3 and 4 under 35 USC 112(b0) have been withdrawn
Claims 1-4 and 10-12 have been amended. Claims 1-12 are pending and addressed below.

Response to Arguments
Applicant’s arguments, filed June 17, 2022, with respect to claims 1-12 have been fully considered and are persuasive.  The rejections of claims 1-12 under 35 USC 102(a)(1) and 35 USC 103 have been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the closest prior art “herein MacPhail et al., US 2015/0369023 (hereinafter MacPhail)” and “herein Tubel et al., US 2002/0109080 (hereinafter Tubel)”, for the following reasons:
MacPhail discloses a method of controlling hydrocarbon production of hydrocarbon material disposed within a subterranean formation by a displacement process via a plurality of flow communication stations  of a production well (see Fig 1-2). The production well having a plurality of working states, each working state being defined by a subset of the flow communication stations (22, 24) disposed in an opened condition and a subset of the flow communication stations being disposed in a closed condition, the method comprising: 
analyzing the plurality of working states of the production well (see Fig 1-2), wherein analyzing the plurality of working states, comprises, for each of the plurality of working states, 
(i) setting a condition of the flow communication stations in accordance with the respective working state, 
(ii) producing hydrocarbon material from the production well (Fig 1-2) by injecting a production-initiating fluid into the subterranean formation while the production well is in the respective working state, wherein the injected production-initiating fluid displaces the hydrocarbon material from the subterranean formation into the production well via the flow communication stations disposed in the opened condition;  and 
(iii) sensing (via sensors) a characteristic of the produced hydrocarbon material that is disposed uphole of the flow communication stations while the production well is in the first state 
determining at least one of the plurality of working states of the production well that optimizes one or more operating parameters of the production well based on the sensed characteristic of the produced hydrocarbon material in the respective states of the production well; and 
setting a condition of the flow communication stations in accordance with the determined state of the production well.
MacPhail does not disclose how optimization of one or more operating parameters is done or that the sensed characteristic of each working state is compared to the sensed characteristics of other working states in order to determine the optimal working state before setting a condition of the flow communication states.

Tubel discloses a method for controlling production operations using by using sensors (plurality of sensors 512) to provide real-time information regarding the condition of the fluid front being injected into the formation.  Monitoring of parameters allows remedial measures, such as opening or closing of chokes or other valves in increments or completely (par [0060]-[0062] in order to slow down particular areas of injection or increase the speed of particular areas of injection in order to provide the most uniform flood front based upon the sensed parameters. Remedial measures are taken by personnel at the surface directing such activity or automatically upon command by the surface controller/processor on downhole processing unit (518) in order to provide the most efficient oil recovery based on the creation and maintenance of a uniform flood front (par [0060]-[0062]). 
Tubel does not disclose that the sensed characteristic of each working state is compared to the sensed characteristics of other working states in order to determine the optimal working state before setting a condition of the flow communication states, as remedial actions are done in response to real-time measurements and not after comparison of a plurality of working states to determine an optimal working state.
MacPhail and Tubel fails to suggest alone or in combination the limitations of “determining at least one of the plurality of working states of the production well that optimizes one or more operating parameters of the production well by comparing, for each of the plurality of working states, the sensed characteristic of the produced hydrocarbon material in the respective working state with the sensed characteristic in each of the other working states” as recited in claims  1 and 12. 

The Examiner is unaware of prior art which reasonably suggests alone or in combination the limitations of the invention as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623. The examiner can normally be reached Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert E Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLINE N BUTCHER/Primary Examiner, Art Unit 3676